
	

113 HR 2245 IH: To prohibit the Ambassador’s Fund for Cultural Preservation from making grants, and for other purposes.
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2245
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Lankford
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit the Ambassador’s Fund for Cultural
		  Preservation from making grants, and for other purposes.
	
	
		1.ProhibitionNo funds made available to the Department of
			 State or any department or agency may be used to carry out the Ambassador’s
			 Fund for Cultural Preservation or any other such program to provide grants for
			 cultural preservation outside the United States.
		
